Name: Commission Regulation (EEC) No 3296/89 of 31 October 1989 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in article 5c of Council Regulation (EEC) No 804/68 and in article 6 of Council Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 89 Official Journal of the European Communities No L 320/45 COMMISSION REGULATION (EEC) No 3296/89 of 31 October 1989 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Council Regulation (EEC) No 804/68 and in Article 6 of Council Regulation (EEC) No 857/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, as provided for in Council Regulations (EEC) No 804/68 and (EEC) No 857/84, the guaranteed total quantities of milk and milk products fixed in respect of deliveries to purchasers and of direct sales to consumption may be adjusted under certain conditions ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 5c (7) thereof, Whereas, in the light of statistical data recorded and to take account of structural changes affecting both milk deliveries to purchasers and direct sales to consumption in Spain, the total quantity fixed for direct sales to consumption should be reduced and the guaranteed total quantity for that Member State should be increased accordingly ; whereas, for the same reasons, a similar adjustment is also required for Greece ; Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 11 17/89 (4), and in particular the second subparagraph of Article 6 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 Article 1 of Commission Regulation (EEC) No 2033/85 (*) is hereby replaced by the following : Article 1 1 . From 1 April 1986, the guaranteed total quantities for Belgium, Germany, Greece, Spain and France in points (b) and (c) of the second and third subparagraphs of Article 5c (3) of Regulation (EEC) No 804/68 are hereby adjusted as follows : (in 1 000 tonnes) Guaranteed total quantity Period 1 April 1987 to 31 March 1988 Period 1 April 1988 to 31 March 1989 Period 1 April 1989 to 31 March 1990 and subsequent periods Belgium 3 211 3 151,120 3 121,861 3 121,861 Germany 23 423 22 987,540 22 753,310 22 753,310 Greece 537 526,260 520,890 560,890 Spain 4 650 4 607,000 4560,500 4 710,500 France 25 634 25 221,320 24 964,980 24 964,980 (') OJ No L 148, 28 . 6 . 1968, p. 13 . H OJ No L 84, 29. 3 . 1989, p . 1 . 0 OJ No L 90, 1 . 4. 1984, p . 13 . (4) OJ No L 118 , 29. 4. 1989, p. 10. 0 OJ No L 192, 24. 7. 1985, p. 9 . No L 320/46 Official Journal of the European Communities 1 . 11 . 89 2. The total quantities laid down in the Annex to Regulation (EEC) No 857/84 for Belgium, Germany, Greece, Spain and France are hereby adjusted as follows : (in 1 000 tonnes) Period 1 April 1986 to 31 March 1987 Period 1 April 1987 to 31 March 1988 Period 1 April 1988 to 31 March 1989 Period 1 April 1989 to 31 March 1990 and subsequent periods Belgium 400 387,660 380,809 380,809 Germany 130 94,400 93,100 93,100 Greece 46 45,080 44,620 4,620 Spain 750 685,000 677,500 527,500 France 874 756,520 747,780 747,780* Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1989. For the Commission Ray MAC SHARRY Member of the Commission